DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 3-10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 5,714,545 (“Lee”) as evidenced by US 2018/0112056 (“Yang”) and ZnO-Series Product Description from Hanil Chemical, www.hanzinc.com/new/eng/business /product/product01.asp, accessed on August 17, 2022, 3-page website printout (“Hanil”)
Considering Claim 1: Lee teaches an example composition containing polypropylene (i.e., a polypropylene resin), EPDM (i.e., a polyolefin copolymer resin), and zinc oxide.  (Lee, col 8, Table I, Comparative Example I).  Lee teaches that the zinc oxide is a product commercially available from Hanil Zinc Chemical, Korea, sold under the trade name KS-1.  (Id. col 7, lines 15-18).
	Evidentiary reference Yang provides evidence that the commercially available zinc oxide sold under the trade name KS-1 has an average particle diameter of 1.0 µm, a BET surface area of 6 m2/g, and a crystallite size of 1229 Å.  (Yang, ¶ 111; 7, Table 1, column B2).  These values fall within the ranges of claim 1.  Yang also states, more generally, that the zinc oxide has a “peak position degree (2Θ) in the range of 35° to 37°.”  (Id. ¶¶ 10, 74).  Yang describes the KS-1 zinc oxide as being obtained from PJ ChemTek rather than Hanil Zinc.  (Id. ¶ 111).  However, based on evidentiary reference Hanil, it appears that these products are the same because the properties of the KS-1 zinc shown in Table I of Yang are consistent with the purity, particle size, and BET values shown for KS-1 in evidentiary reference Hanil (at page 2 of 3).  While the Hanil evidentiary reference does not describe the crystallite size or the peak position degree of the KS-1 product, the examiner finds that the identity of the product name KS-1 together with the otherwise consistent properties make it more likely than not that the two products are the same.  See MPEP § 706(I) (“an examiner should reject a claim if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable”).  Accordingly, the examiner finds that based on the evidence provided by evidentiary references Yang and Haile about the KS-1 zinc oxide of Lee, the zinc oxide properties recited by claim 1 would necessarily be present in the KS-1 zinc oxide of Lee.
Considering Claims 3 and 4: The EPDM of Lee is a copolymer of ethylene and propylene (i.e., an α-olefin copolymer).  EPDM also contains a diene monomer.  However, the broadest reasonable interpretation of claims 3 and 4 do not exclude a diene from the claimed copolymers resins.
Considering Claim 5: Evidentiary reference Yang shows that the KS-1 zinc oxide has a peak intensity ratio of 0.05.  (Yang, Table I, column B2).  This falls at the lower end of the broadest reasonable interpretation of the “about 0.1 to about 1.0” range of claim 5.  (emphasis added).  The examiner notes that applicant does not appear to define the word “about” in the original disclosure.
Considering Claims 6-9: Lee appears to be silent as to the properties of the composition recited by claims 6-9.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition exhibits the claimed antibacterial activity measured under the specified conditions (claim 6), notched Izod impact strength under the specified conditions (claim 7), color variation measured under the specified conditions (claim 8), and melt-flow index under the specified conditions (claim 9).  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e., antibacterial activity measured under the specified conditions (claim 6), notched Izod impact strength under the specified conditions (claim 7), color variation measured under the specified conditions (claim 8), and melt-flow index under the specified conditions (claim 9), would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 10: Lee teaches that the composition is formed into an article.  (Lee, col 7, lines 45-49; col 8, Table I, next-to-last row).
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2018/0118914 (“Bae”).
Considering Claim 1: Bae teaches an example composition containing 100 parts polypropylene A2 and 2 parts zinc oxide B1.  (Bae, 8, Table 3, Example 10; ¶¶ 102, 103, 107).  Bae teaches that the zinc oxide B1 has an average particle diameter of 1.3 µm, a BET surface area of 6 m2/g, and a crystallite size of 1380 Å.  (Id. 7, Table 1).  Yang further teaches that the zinc oxide has a “peak position degree (2Θ) in the range of 35° to 37°.”  (Id. ¶¶ 12, 77).  Bae teaches that the crystallite size is calculated using the equation recited by claim 1.  (Id. ¶ 77).
	Bae does not teach that the example composition contains a polyolefin copolymer resin in addition to the polypropylene.  However, Bae teaches generally that it is suitable to use a variety of polypropylene-based resins, including polypropylene itself, propylene-ethylene copolymer (i.e., a polyolefin copolymer resin), several other polyolefin resins, “and mixtures thereof.”  (Id. ¶ 68).  Bae is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polypropylene compositions containing zinc oxide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the polypropylene in the example composition of Bae with a mixture of polypropylene and a propylene-ethylene copolymer, and the motivation to have done so would have been, as Bae suggests, it is suitable to use such mixtures as the polyolefin resin in the composition.  (Id.).
Considering Claim 2: The example of Bae contains 2 parts of the zinc oxide.  (Bae, 8, Table 3, Example 10; ¶ 107).  This value falls within the range of claim 2.  Bae does not teach an example having the concentrations of polypropylene resin and copolymer resin recited by claim 2.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a polypropylene-based resin containing a specific type of zinc oxide corresponding to the claimed composition, and applicant has not presented any evidence indicating that the concentration the copolymer resin relative to the polypropylene resin is critical.
Considering Claims 3 and 4: Bae teaches propylene-ethylene copolymer.  (Bae, ¶ 68).
Considering Claim 5: Bae teaches an example of a zinc oxide having peak intensity ratio falling within the claimed range.  (Bae, 7, Table 1, column B4).
Considering Claims 6, 8, and 9: Bae appears to be silent as to the properties of the composition recited by claims 6, 8, and 9.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition exhibits the claimed antibacterial activity measured under the specified conditions (claim 6), color variation measured under the specified conditions (claim 8), and melt-flow index under the specified conditions (claim 9).  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e., antibacterial activity measured under the specified conditions (claim 6), color variation measured under the specified conditions (claim 8), and melt-flow index under the specified conditions (claim 9), would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 7: Bae teaches that the example composition has an Izod impact strength of 6.8 kgf·cm/cm.  (Bae, 8, Table 3, Example 10).  This value falls within the range of claim 7.
Considering Claim 10: Bae teaches a molded specimen formed from the composition.  (Bae, ¶ 130).
Claims 1-10 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2018/0112056 (“Yang”).
Considering Claim 1: Yang teaches an example composition containing 100 parts polypropylene A2 and 2 parts zinc oxide B1.  (Yang, 8, Table 2, Example 3; ¶¶ 105, 106, 110).  Yang teaches that the zinc oxide B1 has an average particle diameter of 1.2 µm, a BET surface area of 4 m2/g, and a crystallite size of 1417 Å.  (Id. 7, Table 1).  Yang further teaches that the zinc oxide has a “peak position degree (2Θ) in the range of 35° to 37°.”  (Id. ¶¶ 10, 74).  Yang teaches that the crystallite size is calculated using the equation recited by claim 1.  (Id. ¶ 74).
	Yang does not teach that the example composition contains a polyolefin copolymer resin in addition to the polypropylene.  However, Yang teaches generally that it is suitable to use a variety of polypropylene-based resins, including polypropylene itself, propylene-ethylene copolymer (i.e., a polyolefin copolymer resin), several other polyolefin resins, “and mixtures thereof.”  (Id. ¶ 67).  Yang is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polypropylene compositions containing zinc oxide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the polypropylene in the example composition of Yang with a mixture of polypropylene and a propylene-ethylene copolymer, and the motivation to have done so would have been, as Yang suggests, it is suitable to use such mixtures as the polyolefin resin in the composition.  (Id.).
Considering Claim 2: The example of Yang contains 2 parts of the zinc oxide.  (Yang, 8, Table 2, Example 3; ¶ 110).  This value falls within the range of claim 2.  Yang does not teach an example having the concentrations of polypropylene resin and copolymer resin recited by claim 2.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a polypropylene-based resin containing a specific type of zinc oxide corresponding to the claimed composition, and applicant has not presented any evidence indicating that the concentration the copolymer resin relative to the polypropylene resin is critical.
Considering Claims 3 and 4: Yang teaches propylene-ethylene copolymer.  (Yang, ¶ 67).
Considering Claim 5: Yang teaches that the B1 zinc oxide has a peak intensity ratio of 0.28.  (Yang, 7, Table 1, column B1).  This value falls within the range of claim 5.
Considering Claim 6: Yang teaches claimed equation for measuring antibacterial activity.  (Yang, ¶ 129).  In Table 2, Yang shows that the example composition (Example 3) has antibacterial activities of 4.6 and 6.4  against the strains recited by claim 6.  These values fall within the “about 2 to about 7” range of claim 6.
Considering Claim 7: Yang teaches that the example composition has an Izod impact strength of 6.7 kgf·cm/cm.  (Yang, 9, Table 6, Example 3).  This value falls within the range of claim 7.
Considering Claim 8: Yang teaches color variation of “about 2 to about 12” under the claimed measurement conditions.  (Yang, ¶ 23, emphasis added).  This range overlaps with the claimed range of “about 0.1 to about 2.0.”  (emphasis added).  The examiner notes that it does not appear that applicant has defined the term “about” in the present specification.
Considering Claim 9: Yang appears to be silent as to the melt flow property recited by claim 9.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition exhibits the claimed melt-flow index under the specified conditions.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e., and melt-flow index under the specified conditions, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 10: Yang teaches a molded articled formed from the composition.  (Yang, ¶ 30).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 (claim set dated March 29, 2021) of copending Application No. 17/281,017.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’017 application teaches a resin composition containing a polyolefin resin and zinc oxide having a particle size and surface area overlapping with the ranges of present claim 1.  Claim 2 of the ’017 application teaches that the polyolefin resin may be polypropylene and propylene-ethylene copolymer (i.e., a polyolefin copolymer resin).  Claim 6 of the ’017 application teaches the peak position degree and crystallite size of present claim 1. 
Considering Claims 2-10: The claims of the ’017 application teach or suggest the limitations of present dependent claims 2-10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. E. N. Kresge, Polyolefin Thermoplastic Elastomer Blends, 64 Rubber Chemistry and Technology 469-79 (1990) (“Kresge”) describes the development and properties of blends containing polypropylene and EPM (i.e., an ethylene-propylene copolymer).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill, whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767